[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lundeen v. Turner, Slip Opinion No. 2022-Ohio-1709.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2022-OHIO-1709
         LUNDEEN, APPELLANT, v. TURNER, JUDGE, ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Lundeen v. Turner, Slip Opinion No. 2022-Ohio-1709.]
Subject-matter jurisdiction—Appellant cannot establish a meritorious claim or
        defense under Civ.R. 60(B)(5), because this court previously rejected her
        challenge to trial court’s subject-matter jurisdiction and determined that
        she had waived her argument that trial court lacked personal jurisdiction
        over her for lack of service—Court of appeals’ judgment denying motion
        for relief from judgment affirmed.
      (No. 2021-1032—Submitted March 8, 2022—Decided May 25, 2022.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 109240.
                                 _________________
        Per Curiam.
        {¶ 1} This is the second direct appeal brought by appellant, Cynthia
Lundeen, in a prohibition case originating in the Eighth District Court of Appeals.
In her first appeal, Lundeen challenged the court of appeals’ dismissal of her
complaint. This court affirmed that dismissal in Lundeen v. Turner, 164 Ohio St.3d
                              SUPREME COURT OF OHIO




159, 2021-Ohio-1533, 172 N.E.3d 150 (“Lundeen I”). In this second appeal,
Lundeen challenges the court of appeals’ denial of her motion for relief from the
same judgment that she appealed in Lundeen I. We affirm.
                                I. BACKGROUND
       {¶ 2} This appeal is the latest in a series of attempts by Lundeen to
challenge a foreclosure judgment. Because our decision in Lundeen I extensively
discusses that litigation history, we cover it here only briefly.
                       A. The foreclosure action and appeal
       {¶ 3} In 2016, Wells Fargo, N.A., filed a foreclosure action against
Lundeen. Wells Fargo Bank, N.A. v. Lundeen, Cuyahoga C.P. No. C-16-856890
(Apr. 13, 2018). The common pleas court entered a final judgment of foreclosure
against Lundeen. Lundeen then appealed, arguing in part that the trial court lacked
jurisdiction over her because she had not been properly served. The court of
appeals determined that Lundeen had waived this defense. Wells Fargo Bank, N.A.
v. Lundeen, 8th Dist. Cuyahoga No. 107184, 2020-Ohio-28. This court did not
accept the ensuing discretionary appeal. 160 Ohio St.3d 1420, 2020-Ohio-4811,
154 N.E.3d 105.
                       B. Lundeen’s first prohibition action
       {¶ 4} In 2018, Lundeen filed a prohibition action in the court of appeals,
seeking to prevent the foreclosure sale. The court of appeals dismissed Lundeen’s
complaint, reasoning that the trial court had subject-matter jurisdiction over the
foreclosure action and that Lundeen had an adequate legal remedy by way of
appeal. State ex rel. Lundeen v. Burnside, 8th Dist. Cuyahoga No. 107657, 2018-
Ohio-4122.
                      C. Lundeen’s second prohibition action
       {¶ 5} In 2019, Lundeen filed a second prohibition action in the court of
appeals, again seeking to prevent the foreclosure sale. The court of appeals
dismissed Lundeen’s complaint and denied her motion for reconsideration. Among




                                           2
                                January Term, 2022




other things, the court of appeals reasoned that her appeal in the foreclosure action
constituted an adequate legal remedy.
        {¶ 6} In March 2020, Lundeen filed both a motion for relief from judgment
in the court of appeals and a notice of appeal in this court.
        {¶ 7} In May 2021, we denied relief in Lundeen’s direct appeal, see
Lundeen I, 164 Ohio St.3d 159, 2021-Ohio-1533, 172 N.E.3d 150, reasoning that
she had an adequate legal remedy to challenge the trial court’s exercise of
jurisdiction over the foreclosure action. In doing so, we rejected Lundeen’s
argument that the trial court lacked personal jurisdiction over her due to an alleged
insufficiency of service, reasoning that she had “voluntarily submitted to the
jurisdiction of the common pleas court in the foreclosure action by filing a Civ.R.
12(B) motion to dismiss without asserting insufficiency of service or lack of
personal jurisdiction as a defense.” Id. at ¶ 20. We also concluded that Lundeen’s
reliance on Civ.R. 3(A), which provides that a “civil action is commenced by filing
a complaint with the court, if service is obtained within one year from such filing,”
did not present a question concerning the trial court’s subject-matter jurisdiction.
Id. at ¶ 23-24.
        {¶ 8} And in July 2021, the court of appeals denied Lundeen’s March 2020
motion for relief from judgment. The court of appeals determined that Lundeen’s
motion lacked merit because she was challenging personal jurisdiction rather than
subject-matter jurisdiction, had an adequate legal remedy, and had waived the
defense of lack of service. The court of appeals also cited our decision in Lundeen
I.
        {¶ 9} Lundeen’s appeal from the court of appeals’ denial of her motion for
relief from judgment is now before us.
                                  II. ANALYSIS
        {¶ 10} Lundeen’s six propositions of law reduce to two essential points.
First, she argues that the trial court lacked subject-matter jurisdiction over the




                                          3
                             SUPREME COURT OF OHIO




foreclosure action because Wells Fargo did not commence it within Civ.R. 3(A)’s
one-year limitations period. Second, she argues that because the trial court lacked
subject-matter jurisdiction, it necessarily lacked personal jurisdiction over her.
                                 A. Civ.R. 60(B)(5)
       {¶ 11} This court reviews a decision denying a Civ.R. 60(B) motion for an
abuse of discretion. Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d 17, 21, 520
N.E.2d 564 (1988). Lundeen brought her motion under Civ.R. 60(B)(5), which
provides that “[o]n motion and upon such terms as are just, the court may relieve a
party or his legal representative from a final judgment, order or proceeding for the
following reasons: * * * any other reason justifying relief from the judgment.” To
prevail on her motion, Lundeen was required to establish (1) a meritorious claim or
defense in the event relief is granted, (2) entitlement to relief under one of the
provisions of Civ.R. 60(B)(1) through (5), and (3) timeliness of the motion. Strack
v. Pelton, 70 Ohio St.3d 172, 174, 637 N.E.2d 914 (1994).
       {¶ 12} Appellees, Judge Deborah M. Turner and Sheriff Christopher Paul
Viland (collectively, “the county”), contend that Lundeen cannot establish a
meritorious claim or defense, arguing that because this court already rejected
Lundeen’s arguments in Lundeen I, her motion fails under the law-of-the-case
doctrine.
       {¶ 13} Described as a “rule of practice rather than a binding rule of
substantive law,” the “law-of-the-case doctrine provides that legal questions
resolved by a reviewing court in a prior appeal remain the law of that case for any
subsequent proceedings at both the trial and appellate levels.” Farmers State Bank
v. Sponaugle, 157 Ohio St.3d 151, 2019-Ohio-2518, 133 N.E.3d 470, ¶ 22; see also
State ex rel. Dannaher v. Crawford, 78 Ohio St.3d 391, 394, 678 N.E.2d 549 (1997)
(recognizing that the doctrine applies to extraordinary-writ actions). “The doctrine
is necessary to ensure consistency of results in a case, to avoid endless litigation by
settling the issues, and to preserve the structure of superior and inferior courts as




                                          4
                                 January Term, 2022




designed by the Ohio Constitution.” Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-
Ohio-6769, 820 N.E.2d 329, ¶ 15. Absent extraordinary circumstances, “an inferior
court has no discretion to disregard the mandate of a superior court in a prior appeal
in the same case.” Nolan v. Nolan, 11 Ohio St.3d 1, 462 N.E.2d 410 (1984),
syllabus. This is so because the “Ohio Constitution ‘does not grant to a court of
common pleas jurisdiction to review a prior mandate of a court of appeals,’ ” State
ex rel. Cordray v. Marshall, 123 Ohio St.3d 229, 2009-Ohio-4986, 915 N.E.2d 633,
¶ 32, quoting State ex rel. Potain v. Mathews, 59 Ohio St.2d 29, 32, 391 N.E.2d
343 (1979).
        {¶ 14} Lundeen cannot establish a meritorious claim or defense under
Civ.R. 60(B)(5), because, as the county correctly notes, this court previously found
no merit in Lundeen’s argument concerning the trial court’s alleged lack of subject-
matter jurisdiction under Civ.R. 3(A) and determined that Lundeen had waived her
argument that the trial court lacked personal jurisdiction over her for lack of service.
Lundeen I, 164 Ohio St.3d 159, 2021-Ohio-1533, 172 N.E.3d 150, at ¶ 16-24. This
court’s resolution of these questions remains the law of the case.
        {¶ 15} It is true, as Lundeen says, that the law-of-the-case doctrine should
not be applied when doing so would cause unjust results. But there is nothing
obviously unjust about limiting her to one bite at the apple in these circumstances.
Moreover, unlike in Farmers State Bank, 157 Ohio St.3d 151, 2019-Ohio-2518,
133 N.E.3d 470, at ¶ 21-24, this court is not being asked to bind itself to a lower
court’s decision but, rather, to one of our own earlier decisions.
        {¶ 16} In summary, the court of appeals did not abuse its discretion in
denying Lundeen’s Civ.R. 60(B)(5) motion.
              B. Inherent power of a court to vacate a void judgment
        {¶ 17} As an alternative to her reliance on Civ.R. 60(B)(5), Lundeen asked
the court of appeals to grant her motion for relief from judgment based on its
inherent power to vacate a void judgment. “The authority to vacate a void judgment




                                           5
                              SUPREME COURT OF OHIO




is not derived from Civ.R. 60(B) but rather constitutes an inherent power possessed
by Ohio courts.” Patton v. Diemer, 35 Ohio St.3d 68, 518 N.E.2d 941 (1988),
paragraph four of the syllabus. “The traditional rule long followed in Ohio is that
a void judgment is one entered by a court lacking subject-matter jurisdiction over
the case or personal jurisdiction over the parties.” State v. Hudson, 161 Ohio St.3d
166, 2020-Ohio-3849, 161 N.E.3d 608, ¶ 11 (collecting cases).
       {¶ 18} The court of appeals did not render a void judgment. The Ohio
Constitution vests Ohio’s courts of appeals with subject-matter jurisdiction over
prohibition actions such as Lundeen’s. See Ohio Constitution, Article IV, Section
3(B)(1)(d). And Lundeen conferred personal jurisdiction on the court of appeals to
enter judgment against her when she filed her complaint seeking relief in
prohibition. See Moore v. Mt. Carmel Health Sys., 162 Ohio St.3d 106, 2020-Ohio-
4113, 164 N.E.3d 376, ¶ 34.
       {¶ 19} Lundeen’s contrary view is that because the trial court’s foreclosure
judgment is void, the court of appeals’ judgment affirming that judgment is void,
too.   And because the court of appeals’ judgment affirming the foreclosure
judgment is void, the argument runs, the court of appeals’ dismissal of her
prohibition complaint is also void because it drew in part from the earlier panel
decision affirming the foreclosure judgment. In support, her motion invoked the
following sentence in Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of
Revision, 87 Ohio St.3d 363, 367, 721 N.E.2d 40 (2000), quoting Dews v. Floyd,
413 S.W.2d 800, 804 (Tex.Civ.App.1967): “As one Texas appellate court so aptly
stated concerning a void judgment, ‘it is good nowhere and bad everywhere.’ ” But
this isolated sentence does not answer the key question here, namely—whether the
court of appeals in this case entered a void judgment. It did not.
                               III. CONCLUSION
       {¶ 20} We affirm the judgment of the court of appeals.
                                                                Judgment affirmed.




                                         6
                               January Term, 2022




       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                              _________________
       Cynthia Lundeen, pro se.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Michael J. Stewart, Assistant Prosecuting Attorney, for appellees.
                              _________________




                                        7